973 So.2d 624 (2008)
Oliver YOUNG, Appellant,
v.
STATE of Florida, Appellee.
1D07-3706.
District Court of Appeal of Florida, First District.
January 24, 2008.
Oliver Young, pro se, Appellant.
Bill McCollum, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Wiley v. State, 604 So.2d 6 (Fla. 1st DCA 1992) (when the motion attacks the conviction it must be brought under rule 3.850); Burchfield v. State, 907 So.2d 614 (Fla. 1st DCA 2005)(declining to construe a rule 3.800(a) motion as a rule 3.850 motion because the motion failed to comply with the pleading requirements found in rule 3.850).
*625 BENTON and POLSTON, JJ., concur.
WEBSTER, J., concurs in result only.